United States Securities and Exchange Commission Washington, D. C.20549 Form 10-Q x QuarterlyReport Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended June 30, 2013. or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of1934 for the Transition Period From to Commission File Number33-92894 ALY ENERGY SERVICES, INC. Delaware 75-2440201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Riverway, Suite 920 Houston, TX (Address of Principal Executive Offices) (Zip Code) (713)-333-4000 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $ 0.001 Par Value – 74,137,767 shares as of August 16, 2013. INDEX ALY ENERGY SERVICES, INC. Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statement of Operations 4 Condensed Consolidated Statement of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 Part II. Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $13 and $13, respectively Deferred tax benefit - Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred loan costs Other assets 16 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accounts payable - affiliates Deferred income taxes Current portion of long term debt Total current liabilities Long term debt, net of current portion Deferred income taxes Other long term liabilities - Total liabilities Commitments and contingencies (See Note 5) Series A Preferred Stock, $0.01 par value, 4,000,000 shares authorized, 4,000,000 and 2,000,000 shares issued and outstanding, respectively Stockholders' equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 74,137,767 and 67,967,763 shares issued and outstanding, respectively 74 68 Treasury stock (2 ) - Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (In thousands, except share data) Successor Predecessor Successor Predecessor Three Months Ended Six Months Ended June 30, June 30, Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative Income from operations Interest expense ) (3 ) ) ) Other income - - 3 1 Income before income tax Income tax expense - 40 Net income 51 Preferred stock dividends ) - ) - Accretion of preferred stock (9
